Citation Nr: 0905931	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  07-27 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran had 20 years of active duty service ending with 
her retirement in September 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in February 2007, a 
statement of the case was issued in August 2007, and a 
substantive appeal was received in September 2007.   

The Veteran presented testimony at a Board hearing in 
December 2008.  A transcript of the hearing is associated 
with the Veteran's claims folder. 


FINDINGS OF FACT

1.  The Veteran has a verified stressor. 

2.  The positive evidence and the negative evidence is in a 
state of equipoise with regard to the question of whether the 
Veteran suffers from PTSD related to the verified stressor.  


CONCLUSION OF LAW

PTSD was incurred by the Veteran's active duty service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of the Veteran's service, the Veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f).  

The Veteran has consistently alleged that she suffers from 
PTSD as a result of incoming SCUD missile attacks while 
stationed in Saudi Arabia.  In April 2007, the Joint Services 
Records Research Center (JSRRC) confirmed that the Veteran's 
unit did sustain SCUD missile attacks in Riyadh.  The RO 
noted in its January 2008 and April 2008 supplemental 
statements of the case that the Veteran's stressor has been 
verified.  The crux of this claim comes down to whether the 
Veteran does indeed have a diagnosis of PTSD.

The Board notes that the VA outpatient treatment records have 
consistently diagnosed PTSD since December 2005.  The Veteran 
completed a twelve week PTSD group program in May 2006; and 
completed an eight week PTSD group program in January 2007.  

The Veteran underwent a VA examination in July 2007.  The 
examiner reviewed the claims file in conjunction with the 
examination.  She noted that the Veteran's stressor had been 
verified.  She reported the Veteran's symptoms and conducted 
a thorough examination.  She noted that the Veteran made a 
poor effort and that she was a relatively poor historian.  
She deferred any diagnosis and an assessment of functioning.  
Instead, she recommended that the Veteran undergo a 
psychological evaluation for differential diagnosis as well 
as to determine if there was any malingering occurring.  She 
stated that she would complete the report at that time.  

The Veteran underwent another examination in August 2007.  
Following the examination, the examiner stated that her 
profile "is characteristic of individuals who are feigning a 
mental disorder and is rarely seen in patients responding 
truthfully."  

The July 2007 examiner provided an addendum in order to 
complete her earlier report.  She noted that the August 2007 
examiner suspected that the Veteran was feigning a mental 
disorder.  Nonetheless, the July 2007 examiner stated that 
"Given that the Veteran has a verified stressor and does 
have symptoms of posttraumatic stress disorder, I am 
diagnosing her with posttraumatic stress disorder on Axis I.  
However, I am deferring again global assessment of 
functioning because there is no way I can determine that if 
[the Veteran] is exaggerating her symptoms.  The only way I 
can think to resolve this issue is to perhaps have the 
Veteran undergo a board of 2 with 2 professionals other than 
myself or [the August 2007 examiner]."  

At this point that the Veteran had been consistently 
diagnosed with PTSD by the VA Medical Centers in Columbia and 
in Cincinnati for nearly two years; and that the diagnosis 
was confirmed by the July 2007 examiner.  As such, the 
Veteran had a diagnosis of PTSD as well as a verified 
stressor.  The only question remaining was the global 
assessment of functioning, and the extent to which the 
Veteran's symptoms were being exaggerated.  

The Veteran underwent another VA examination in November 
2007.  The examination was conducted by a board of two.  
After a thorough examination, the examiner found that the 
Veteran was giving a large number of approximate answers to 
questions.  They noted that this is a characteristic of 
malingering referred to as Ganser syndrome.  They diagnosed 
the Veteran with malingering and stated that it was "less 
likely not in this case that this individual is suffering 
from posttraumatic stress disorder as a result of her time in 
active duty military service."  

The Veteran submitted a three page correspondence from 
private doctor C.C.D. dated March 2008.  He stated that he 
examiner the Veteran for an hour.  He noted that the Veteran 
had verified stressors and that she had been diagnosed with 
PTSD.  After examining the Veteran, Dr. C.C.D. also diagnosed 
PTSD.  He noted that the Veteran's diagnosis from the 
Cincinnati VA Medical Center was made over a period of daily 
observation and treatment for several weeks.  He then stated 
that "She in NOT malingering.  She has the behavior of many 
women Veteran's that I have seen and evaluated from this and 
other wars."  He stated that he has 35 years of experience 
evaluating and treating combat Veterans.  

In August 2008, the Veteran underwent yet another VA 
examination.  The examination was performed by a board of two 
consisting of the July 2007 examiner and the August 2007 
examiner.  They noted that the Veteran presented a more 
detailed list of symptoms than she typically had in the past; 
but she still had difficulty describing these symptoms.  They 
stated that "At this time, it is our opinion that we cannot 
assign a diagnosis of post traumatic stress disorder related 
to her service in the military to this Veteran.  We are 
unable to provide a functional impairment rating without 
resorting to mere speculation based on her presentation."  

Following the Veteran's December 2008 Board hearing, the 
Veteran presented additional VA outpatient treatment records 
that reflect that the Veteran continues to be diagnosed with 
PTSD and to receive regular treatment for it.  

The dilemma in this case has been with regard to a medical 
diagnosis of PTSD.  The record includes a number of medical 
reports which list such a diagnosis, and a number which 
appear to indicate that a diagnosis of PTSD is not warranted.  
The Board acknowledges that the diagnosis has come into 
question as a result of a few VA examinations.  However, the 
diagnosis of PTSD in the outpatient treatment records has 
been made consistently for over three years by numerous 
social workers, nurse practitioners, PhDs, and medical 
doctors.  The Veteran has been treated on a regular basis for 
her mental disability; and Board finds that the VA 
examination reports (while probative) are not sufficient to 
outweigh the numerous times the Veteran has been diagnosed 
with PTSD.  Given the amount of testing accomplished to date, 
the Board is of the opinion that no useful purpose would be 
served by remanding the case for additional examinations.  

The Board finds that in giving the Veteran the benefit of the 
doubt, the evidence is in equipoise; and service connection 
for PTSD is warranted.     
    
Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
certain notice and assistance to a claimant for VA benefits.  
See generally 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  A discussion of compliance with VCAA is not 
necessary since there is no resulting prejudice to the 
appellant as a result of any possible VCAA deficiency in 
light of the Board's favorable decision.  The veteran will 
have the opportunity to disagree with the rating and 
effective date to be set by the RO when it implements this 
grant of service connection.  




ORDER

Service connection for PTSD is warranted. 




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


